DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120, 121, 365(c), or 386(c) or under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application(s), Application No.(s) 62/553,538, 62/553,171, 62/553,149, 62/483,965, and 62/436,589, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The limitations of claims 1-5 are disclosed in prior-filed Application No.(s) 15/838,405 and 62/581,278 but not disclosed in Application No.(s) 62/553,538, 62/553,171, 62/553,149, 62/483,965, and 62/436,589 so that claims 1-5 are only entitled to the benefit of prior-filed Application No.(s) 15/838,405 and 62/581,278 (and have an effective filing date of 11/3/17).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the discrete second channel" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  For purposes of examination the limitation is interpreted at least as - - a discrete second channel - -.
Claim 4 recites the limitation "the discrete second channel" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  For purposes of examination the limitation is interpreted at least as - - a discrete second channel - -.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Polidori et al. (IT 102015000014817 with U.S. Patent Application Publication 2016/0331600 from the same patent family used as a translation or alternatively, U.S. Patent Application Publication 2016/0331600 applied alone).
Polidori (Figures 4-6 and Paragraphs 0035 and 0039) discloses an apparatus capable of for making an elastomeric substrate, the apparatus comprising: a pattern roll (60) adapted to rotate about an axis of rotation extending axially in a cross direction (see Figure 4), the pattern roll comprising (i.e. comprising is open-ended and does not exclude additional unrecited elements or steps see MPEP 2111.03): a bonding surface (defined by teeth 84 and 86 and teeth 84) positioned at a first radial distance R1 from the axis of rotation; discrete first channels (88) in the bonding surface, wherein the discrete first channels are spaced apart from each other circumferentially and in the cross direction (see Figure 5), the first channels comprising a first width W1 extending axially along the axis of rotation and comprising a first depth D1 (i.e. the grooves 88 necessarily comprise a depth) extending radially inward from the bonding surface; and a protuberance (86) extending axially along the axis of rotation between two of the discrete first channels, wherein the protuberance extends radially outward from the axis of rotation to a second radial distance R2 wherein because the protuberance does not comprise channels R2 is > (R1 - D1) (i.e. both teeth 84 with grooves 88 and teeth 86 without grooves pass level with the horn so that R2 = R1 see paragraph 0039); and an ultrasonic horn (64) comprising an energy transfer surface; the ultrasonic horn positioned adjacent the pattern roll to define a nip between the pattern roll and the energy transfer surface (see Figure 4).
Regarding claim 2, Polidori teaches a discrete second channel (channel between each teeth 84) in the bonding surface, wherein the discrete second channel comprises a second width W2 extending axially along the axis of rotation and comprising a second depth D2 extending radially inward from the bonding surface; and wherein the second width W2 is greater than the first width W1 (as shown in Figure 5) and/or the second depth D2 is greater than the first depth D1 (as also shown in Figure 5).  
Regarding claim 3, Polidori teaches a plurality of discrete channels (88) including as shown in Figure 5 a discrete channel (88) positioned circumferentially between two discrete channels (other 88) and aligned axially with the two discrete channels and considered a discrete second channel (88) is aligned axially with two discrete first channels (other 88) and the discrete second channel is positioned circumferentially between the two discrete first channels.  Alternatively, (as noted above the claims are directed to an apparatus “comprising” wherein comprising is open-ended and does not exclude additional unrecited elements or steps see MPEP 2111.03) Polidori teaches a row comprising two discrete first channels (88) and a discrete second channel (channel between each teeth 84) therebetween is aligned axially with two rows each comprising two discrete first channels (other 88) and a discrete second channel (other channel between each teeth 84) therebetween and the row comprising the discrete first channels and the discrete second channel therebetween is positioned circumferentially between the two rows each comprising the two discrete first channels and the discrete second channel therebetween.
Regarding claim 4, Polidori teaches a plurality of discrete channels (88) including as shown in Figure 5 a discrete channel (88) positioned circumferentially between a discrete channel (another 88) and a protuberance (86) and aligned axially with the discrete channel and considered a discrete second channel (88) is aligned axially with at least one discrete first channel (another 88) and wherein the discrete second channel is positioned circumferentially between the one discrete first channel and the protuberance (86).  Alternatively, (as noted above the claims are directed to an apparatus “comprising” wherein comprising is open-ended and does not exclude additional unrecited elements or steps see MPEP 2111.03) Polidori teaches a row (the row of teeth 84 adjacent the row of teeth/protuberance 86) comprising at least one discrete first channel (88) and a discrete second channel (channel between each teeth 84) is aligned axially with another row comprising at least one discrete first channel (another 88) and at least one discrete second channel (another channel between each teeth 84) and wherein the row comprising the at least one discrete first channel and the discrete second channel is positioned circumferentially between the another row comprising the one discrete first channel and the discrete second channel and the protuberance (86).
Regarding claim 5, the protuberance (86) is defined by a portion of the bonding surface.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Polidori in view of Koshijima et al. (U.S. Patent Application Publication 2020/0179180).
Polidori is described above in full detail.  Polidori is considered to teach the first width of the first channels and the protuberance extend axially along the axis of rotation as set forth above.  Polidori is further considered to teach a discrete second channel as set forth above.  In the event is somehow considered Polidori does not necessarily teach one or more of the limitations the following rejection is made.  Polidori teaches the pattern roll comprising discrete first channels (88) and discrete second channels between each teeth (84).  Polidori does not expressly teach the teeth (84 or 86) extend parallel to the axis of rotation.  Polidori does not teach away from the teeth extend parallel to the axis of rotation.  Polidori further does not expressly teach the discrete second channels between each teeth (84) are of any particular depth.  It is known in the same art as taught by Koshijima (Figures 4A and 5-7 and Paragraphs 0039, 0040, 0079-0094) the bonding surface comprise each row of teeth (52H) are on ridges (52) which extend parallel to the axis of rotation and comprise discrete first channels (G analogous to the discrete first channels 88 taught by Polidori) in the bonding surface and discrete second channels (52L and analogous to the discrete second channels between each teeth 84 taught by Polidori) in the bonding surface and including the ridges comprising the second channels allows that the second channels are not excessively smaller than the height of the teeth/bonding surface to prevent displacing the material or article worked upon by the apparatus (Paragraph 0039).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention each row of teeth (i.e. each row of 84 and each row of 86) taught by Polidori extend parallel to the axis of rotation and each row of teeth (84) comprise ridges which comprise the discrete first channels (G of Koshijima is 88 of Polidori) in the bonding surface and the discrete second channels (52L of Koshijima is the discrete channel between each teeth 84 of Polidori) in the bonding surface not only as a simple substitution of one known pattern roll configuration for another to yield predictable results but to prevent displacing the material or article worked upon by the apparatus as taught by Koshijima.
Regarding claim 1, Polidori as modified by Koshijima discloses an apparatus capable of for making an elastomeric substrate, the apparatus comprising: a pattern roll (60 of Polidori) adapted to rotate about an axis of rotation extending axially in a cross direction (see Figure 4 of Polidori), the pattern roll comprising: a bonding surface positioned at a first radial distance R1 from the axis of rotation; discrete first channels (G of Koshijima) in the bonding surface, wherein the discrete first channels are spaced apart from each other circumferentially and in the cross direction (see Figures 5-7 of Koshijima and Figure 5 of Polidori), the first channels comprising a first width W1 extending axially along the axis of rotation and comprising a first depth D1 (see Figure 7 of Koshijima) extending radially inward from the bonding surface; and a protuberance (86 of Polidori) extending axially along the axis of rotation between two of the discrete first channels, wherein the protuberance extends radially outward from the axis of rotation to a second radial distance R2 wherein R2 is > (R1 - D1); and an ultrasonic horn (64 of Polidori) comprising an energy transfer surface; the ultrasonic horn positioned adjacent the pattern roll to define a nip between the pattern roll and the energy transfer surface (see Figure 4 of Polidori).
Regarding claim 2, Polidori as modified by Koshijima teaches a discrete second channel (52L) in the bonding surface, wherein the discrete second channel comprises a second width W2 extending axially along the axis of rotation and comprising a second depth D2 extending radially inward from the bonding surface; and wherein the second width W2 is greater than the first width W1 (as shown in Figure 7 of Koshijima).  
Regarding claim 3, Polidori as modified by Koshijima teaches a plurality of discrete channels (G or 52L of Koshijima) including as shown in Figure 5 of Polidori and Figure 7 of Koshijima a discrete channel positioned circumferentially between two discrete channels and aligned axially with the two discrete channels and considered a discrete second channel (G or 52L) is aligned axially with two discrete first channels (other G or 52L) and the discrete second channel is positioned circumferentially between the two discrete first channels.  Alternatively, (as noted above the claims are directed to an apparatus “comprising” wherein comprising is open-ended and does not exclude additional unrecited elements or steps see MPEP 2111.03) Polidori as modified by Koshijima teaches a ridge (52 of Koshijima) comprising two discrete first channels (G of Koshijima) and a discrete second channel (52L of Koshijima) therebetween is aligned axially with two other ridges (52) each comprising two discrete first channels and a discrete second channel therebetween and the ridge comprising the discrete first channels and the discrete second channel is positioned circumferentially between the two other ridges each comprising the two discrete first channels and the discrete second channel therebetween.
Regarding claim 4, Polidori as modified by Koshijima teaches a plurality of discrete channels (G of Koshijima) including as shown in Figure 5 of Polidori a discrete channel (88) positioned circumferentially between a discrete channel (another 88) and a protuberance (86) and aligned axially with the discrete channel and considered a discrete second channel (88) is aligned axially with at least one discrete first channel (another 88) and wherein the discrete second channel is positioned circumferentially between the one discrete first channel and the protuberance (86).  Alternatively, (as noted above the claims are directed to an apparatus “comprising” wherein comprising is open-ended and does not exclude additional unrecited elements or steps see MPEP 2111.03) Polidori as modified by Koshijima teaches a ridge (52 of Koshijima and the ridge adjacent to the protuberance 86 of Polidori) comprising at least one discrete first channel (G of Koshijima) and a discrete second channel (52L of Koshijima) is aligned axially with another ridge (52) comprising at least one discrete first channel and at least one discrete second channel and wherein the ridge comprising the at least one discrete first channel and the discrete second channel is positioned circumferentially between the another ridge comprising the one discrete first channel and the discrete second channel and the protuberance (86).
Regarding claim 5, the protuberance (86 of Polidori) taught by Polidori as modified by Koshijima is defined by a portion of the bonding surface.


Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Koshijima in view of Polidori.
Koshijima discloses an apparatus capable of for making an elastomeric substrate, the apparatus comprising: a pattern roll (50) adapted to rotate about an axis of rotation extending axially in a cross direction (see Figure 4A), the pattern roll comprising: a bonding surface (defined by projections 52H) positioned at a first radial distance R1 from the axis of rotation; discrete first channels (G) in the bonding surface, wherein the discrete first channels are spaced apart from each other circumferentially and in the cross direction (see Figures 5-7), the first channels comprising a first width W1 extending axially along the axis of rotation and comprising a first depth D1 extending radially inward from the bonding surface (see Figure 7); and an ultrasonic horn (70) comprising an energy transfer surface; the ultrasonic horn positioned adjacent the pattern roll to define a nip between the pattern roll and the energy transfer surface (see Figure 4A).
As to the limitation in claim 1 of “a protuberance extending axially along the axis of rotation between two of the discrete first channels, wherein the protuberance extends radially outward from the axis of rotation to a second radial distance R2 wherein R2 is > (R1 - D1)”, Koshijima does not expressly teach a protuberance extending axially along the axis of rotation between two of the discrete first channels.  Koshijima does not teach away from a protuberance.  Koshijima does not require the first channels form any particular type weld (Paragraph 0021).  It is known in the same art the pattern roll further comprise a protuberance (86) extending between two of the discrete first channels (88), wherein the protuberance extends radially outward from the axis of rotation to a second radial distance R2 wherein R2 is > (R1 - D1) (i.e. the protuberance does not comprise channels/R2 = R1) so that the discrete first channels are used to form containing and guiding welds (38) and the protuberance is used to form anchoring welds (36) as taught by Polidori (Figure 5 and Paragraph 0039).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the pattern roll taught by Koshijima further comprise a protuberance extending axially along the axis of rotation between two of the discrete first channels, wherein the protuberance extends radially outward from the axis of rotation to a second radial distance R2 wherein R2 is > (R1 - D1) so that the discrete first channels are used to form containing and guiding welds and the protuberance is used to form anchoring welds as taught by Polidori.
Regarding claim 2, Koshijima teaches a discrete second channel (52L) in the bonding surface, wherein the discrete second channel comprises a second width W2 extending axially along the axis of rotation and comprising a second depth D2 extending radially inward from the bonding surface; and wherein the second width W2 is greater than the first width W1 (as shown in Figure 7 of Koshijima).  
Regarding claim 3, Koshijima teaches a plurality of discrete channels (G or 52L) including as shown in Figure 7 of Koshijima a discrete channel positioned circumferentially between two discrete channels and aligned axially with the two discrete channels and considered a discrete second channel (G or 52L) is aligned axially with two discrete first channels (other G or 52L) and the discrete second channel is positioned circumferentially between the two discrete first channels.  Alternatively, (as noted above the claims are directed to an apparatus “comprising” wherein comprising is open-ended and does not exclude additional unrecited elements or steps see MPEP 2111.03) Koshijima teaches a ridge (52) comprising two discrete first channels (G) and a discrete second channel (52L) therebetween is aligned axially with two other ridges (52) each comprising two discrete first channels and a discrete second channel therebetween and the ridge comprising the discrete first channels and the discrete second channel is positioned circumferentially between the two other ridges each comprising the two discrete first channels and the discrete second channel therebetween.
Regarding claim 4, Koshijima as modified by Polidori teaches a plurality of discrete channels (G of Koshijima) including as shown in Figure 5 of Polidori a discrete channel (88) positioned circumferentially between a discrete channel (another 88) and a protuberance (86) and aligned axially with the discrete channel and considered a discrete second channel (G of Koshijima) is aligned axially with at least one discrete first channel (another G) and wherein the discrete second channel is positioned circumferentially between the one discrete first channel and the protuberance (86 of Polidori).  Alternatively, (as noted above the claims are directed to an apparatus “comprising” wherein comprising is open-ended and does not exclude additional unrecited elements or steps see MPEP 2111.03) Koshijima teaches a ridge (52, and the ridge next to the protuberance 86 of Polidori) comprising at least one discrete first channel (G) and a discrete second channel (52L) is aligned axially with another ridge (52) comprising at least one discrete first channel and at least one discrete second channel and wherein the ridge comprising the at least one discrete first channel and the discrete second channel is positioned circumferentially between the another ridge comprising the one discrete first channel and the discrete second channel and the protuberance (86 of Polidori).
Regarding claim 5, the protuberance (86 of Polidori) taught by Koshijima as modified by Polidori is defined by a portion of the bonding surface.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN L GOFF II whose telephone number is (571)272-1216. The examiner can normally be reached 7:30 AM - 4:00 PM EST Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN L GOFF II/Primary Examiner, Art Unit 1746